       Case 2:19-cv-02811-MTL Document 32 Filed 05/15/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   James Whitlow Delano,                              No. CV-19-02811-PHX-MTL
10                  Plaintiff,                          ORDER
11   v.
12   Rowland Network Communications LLC,
13                  Defendant.
14
15          Before the Court is Plaintiff James Whitlow Delano’s Motion for Reconsideration.
16   (Doc. 31.) Plaintiff requests that the Court reconsider part of its May 8, 2020 Order

17   requiring him to properly serve Defendant Rowland Network Communications, LLC.
18   (Doc. 30.) The Court ruled that Plaintiff did not effectuate proper service because he was

19   required to first attempt to serve Defendant’s registered agent before serving the Arizona

20   Corporation Commission. See A.R.S. § 29-606; Ariz. R. Civ. P. 4.1(i). The Court permitted
21   Plaintiff 21 days from the date of the Order to effectuate proper service, or else the case
22   would be dismissed without prejudice. (Doc. 30 at 12.)

23          In the present motion, Plaintiff states that he “inadvertently omitted” from earlier

24   briefing his attempt to serve Defendant’s statutory agent before serving the Arizona

25   Corporation Commission. (Doc. 31 at 1.) Plaintiff attaches a declaration to this effect.

26   (Doc. 31-2.) The declaration was not previously filed in this case. Plaintiff states that the
27   omission of this information was an “administrative oversight” and “apologize[d] to the
28   Court for this error.” (Doc. 31 at 3.) Plaintiff also attaches an email in which defense
       Case 2:19-cv-02811-MTL Document 32 Filed 05/15/20 Page 2 of 3



 1   counsel of record stated that he was not authorized to accept service on Defendant’s behalf.
 2   (Doc. 31-3.) Plaintiff cites this information in support of his argument that Defendant has
 3   “willfully” evaded service and that such “gamesmanship” should not be rewarded. (Doc.
 4   31 at 3-4.)
 5           Rule 7.2(g)(1) of the Local Rules of Civil Procedure states, “[t]he Court will
 6   ordinarily deny a motion for reconsideration of an Order absent a showing of manifest error
 7   or a showing of new facts or legal authority that could not have been brought to its attention
 8   earlier with reasonable diligence.” See also Smith v. Clark County School Dist., 727 F.3d
 9   950, 955 (9th Cir. 2013) (A motion for reconsideration should be denied unless the district
10   court “(1) is presented with newly discovered evidence, (2) committed clear error or the
11   initial decision was manifestly unjust, or (3) if there is an intervening change in controlling
12   law.”). As Plaintiff notes, its omission of the previous service attempt was “inadvertent.”
13   (Doc. 31 at 1.) There is no reason to believe that this information “could not have been
14   brought” to the Court’s attention “earlier with reasonable diligence.” LRCiv 7.2(g)(1).
15          Further, A.R.S. § 29-606(B) permits service upon the Arizona Corporation
16   Commission if a limited liability company “fails to appoint or maintain a statutory agent at
17   the address shown on the records of the [Arizona Corporation Commission].” Although
18   Plaintiff has attached a declaration demonstrating that Plaintiff’s process server
19   unsuccessfully attempted to serve Defendant’s registered agent (Doc. 31-2), he has not
20   demonstrated that Defendant failed to appoint or maintain a statutory agent at the address
21   provided. As such, Plaintiff has not demonstrated that service on the Arizona Corporation
22   Commission was proper. For these reasons, the Court will deny Plaintiff’s Motion for
23   Reconsideration.
24          In so ruling, the Court notes that it expects Defendant not to evade service. Should
25   such issues arise, Plaintiff is free to bring them to the Court’s attention. However, despite
26   Plaintiff’s assertion, defense counsel’s lack of authority to accept service is not equivalent
27   to “willful” evasion. (Doc. 31 at 4.) See, e.g., Gabaldon v. City of Peoria, No. 2:12-CV-
28   01612-PHX, 2013 WL 3216150, at *3 (D. Ariz. June 25, 2013) (“There is no legal basis


                                                  -2-
       Case 2:19-cv-02811-MTL Document 32 Filed 05/15/20 Page 3 of 3



 1   for requiring a non-party to accept service on behalf of a defendant. Defendants’ counsel
 2   may agree to accept service on behalf of Defendants, but this Court will not order counsel
 3   to do so.”).
 4          Accordingly,
 5          IT IS ORDERED that Plaintiff’s Motion for Reconsideration (Doc. 31) is denied.
 6          IT IS FURTHER ORDERED that the deadline for Plaintiff to serve Defendant
 7   remains 21 days from the date of the Court’s May 8, 2020 Order. (Doc. 30.)
 8          Dated this 15th day of May, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
